Respectfully, I dissent.
Since the city of East Cleveland offered legal conclusions in its brief, rather than evidence as outlined in Civ. R. 56, I am constrained to hold that the ordinance is unconstitutional but only as applied to the appellee on the first assignment of error.
Section 1349.05(a) of the East Cleveland Code provides that "an application for a certificate of occupancy shall be accompanied by a nonrefundable fee of ten dollars per dwelling unit." As noted, the fee is not refundable. Thus, appellee is placed on notice that the fee, once paid, is not returnable. Nor can the appellee by making its payment "under protest" alter the ordinance as adopted by the municipality.
To challenge the ordinance, appellee must consider, for example, (1) declining payment and appeal any citition that may follow, or (2) seeking a declaratory judgment coupled with an order restraining the municipality from any other action pending a resolution on the issue of constitutionality.
I would sustain appellant's second assignment of error and not refund the fees that appellee paid pursuant to the ordinance knowing that the amount would not be refundable.